Case 2:19-cv-07782-DFM Document 19 Filed 04/30/20 Page 1 of 2 Page ID #:1401



  1   NICOLA T. HANNA
      United States Attorney
  2   DAVID M. HARRIS
      Assistant United States Attorney                               JS-6
  3   Chief, Civil Division
      CEDINA M. KIM
  4   Assistant United States Attorney
      Senior Trial Attorney, Civil Division
  5   ARMAND ROTH
      Special Assistant United States Attorney
  6   California State Bar No. [Bar 214624
            Social Security Administration
  7         160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
  8         Telephone: (415) 977-8924
            Facsimile: (415) 744-0134
  9         Email: armand.roth@ssa.gov
 10   Attorneys for Defendant
 11
                         UNITED STATES DISTRICT COURT
 12                     CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 13
 14   NOEMI GOMEZ TOBIAS,                    )   Case No.: CV 19-07782 DFM
                                             )
 15               Plaintiff,                 )   JUDGMENT OF REMAND
                                             )   PURSUANT TO SENTENCE FOUR
 16         vs.                              )
                                             )   OF 42 U.S.C. § 405(G)
 17   ANDREW SAUL,                           )
      Commissioner of Social Security,       )
 18                                          )
                  Defendant.                 )
 19                                          )
 20
 21
 22
 23
 24
 25
 26
Case 2:19-cv-07782-DFM Document 19 Filed 04/30/20 Page 2 of 2 Page ID #:1402



  1         The Court having approved the parties’ Stipulation to Voluntary Remand
  2   Pursuant to Sentence Four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
  3
      ADJUDGED AND DECREED that the above-captioned action is remanded to the
  4
      Commissioner of Social Security for further proceedings consistent with the
  5
  6   Stipulation to Remand.
  7
  8
  9                            __________________________________
                               THE HONORABLE DOUGLAS F. MCCORMICK
 10
                               UNITED STATES MAGISTRATE JUDGE
 11
 12
 13                            DATE: April 30, 2020

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
